     Case 1:21-cv-01002-SOH Document 5            Filed 03/22/21 Page 1 of 1 PageID #: 23




                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                EL DORADO DIVISION


DEZMOND D. WEAVER                                                                   PETITIONER


v.                                   Case No. 1:21-cv-1002


WARDEN EARL                                                                       RESPONDENT


                                            ORDER

         Before the Court is the Report and Recommendation filed February 22, 2021, by the

Honorable Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas.

ECF No. 4. Judge Bryant recommends that Petitioner’s petition in this case be dismissed for failure

to obey an order of the Court, failure to comply with the Court’s Local Rules, and failure to

prosecute this case. No party has filed objections to the Report and Recommendation, and the

time to object has passed. See 28 U.S.C. § 636(b)(1). Upon review, the Court adopts the Report

and Recommendation in toto. Accordingly, Petitioner’s petition is DISMISSED WITHOUT

PREJUDICE.

         IT IS SO ORDERED, this 22nd day of March, 2021.


                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            Chief United States District Judge
